Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 1 of 50 PageID #: 3534




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


                                       x
  In re GRAÑA Y MONTERO S.A.A.         :   Civil Action No. 2:17-cv-01105-LDH-ST
  SECURITIES LITIGATION                :
                                       :   CLASS ACTION
                                       :
  This Document Relates To:            :   ORDER PRELIMINARILY APPROVING
                                       :   SETTLEMENT
        ALL ACTIONS.                   :   AND PROVIDING FOR NOTICE
                                       x
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 2 of 50 PageID #: 3535




          WHEREAS, an action is pending before this Court entitled In re Graña y Montero S.A.A.

  Securities Litigation, No. 2:17-cv-01105-LDH-

          WHEREAS, the parties having made application, pursuant to Federal Rule of Civil

  Procedure 23(e), for an order preliminarily approving the Settlement of this Litigation, in



  with the Exhibits annexed thereto, sets forth the terms and conditions for a proposed Settlement of

  the Litigation and for dismissal of the Litigation with prejudice upon the terms and conditions set

  forth therein; and the Court having read and considered the Stipulation and the Exhibits annexed

  thereto;

          WHEREAS, the Court preliminarily finds that:

                    (a)   the Settlement resulted from informed, extensive        -length negotiations

  between experienced counsel, including mediation under the direction of an experienced mediator,

  Gregory Lindstrom, Esq. of Phillips ADR Enterprises;

                    (b)   the proposed Settlement eliminates risks to the Settling Parties of continued

  litigation;

                    (c)   the Settlement does not provide undue preferential treatment to Plaintiffs or

  to segments of the Settlement Class;

                    (d)   the Settlement does not provide excessive compensation to counsel for

  Plaintiffs; and

                    (e)   the Settlement appears to fall within the range of possible approval and is

  therefore sufficiently fair, reasonable and adequate to warrant providing notice of the Settlement

  to the Settlement Class; and




                                                  -1-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 3 of 50 PageID #: 3536




         WHEREAS, unless otherwise defined, all capitalized terms used herein have the same

  meanings as set forth in the Stipulation.

         NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

         1.      The Court hereby preliminarily approves the Settlement set forth in the Stipulation,

  subject to further consideration at the Settlement Hearing described below.

         2.      Pursuant to Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure, and for

  purposes of this Settlement only, the Litigation is hereby preliminarily certified as a class action

  on behalf of all Persons who purchased or otherwise acquired Graña y Montero ADS from July

  24, 2013 through February 24, 2017, inclusive.          Excluded from the Settlement Class are:

  Defendants, members of their immediate families, the officers and directors and affiliates of Graña

  y Montero during the Class Period, and the legal representatives, heirs, successors or assigns of

  any of the foregoing, as well as any entity in which any Defendant or group of Defendants have or

  had during the Class Period a controlling interest.

         3.      Also excluded from the Settlement Class is any Person who would otherwise be a

  Member of the Settlement Class but who validly and timely requests exclusion in accordance with

  the requirements set by the Court.

         4.      The Court finds, for the purposes of the Settlement only, that the prerequisites for

  a class action under Rules 23(a) and (b)(3) of the Federal Rules of Civil Procedure have been

  satisfied in that: (a) the number of Settlement Class Members is so numerous that joinder of all

  members is impracticable; (b) there are questions of law and fact common to the Settlement Class;

  (c) the claims of Plaintiffs are typical of the claims of the Settlement Class they seek to represent;

  (d) Plaintiffs and Lead Counsel have and will fairly and adequately represent the interests of the

  Settlement Class; (e) the questions of law and fact common to the Members of the Settlement Class

                                                  -2-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 4 of 50 PageID #: 3537




  predominate over any questions affecting only individual Settlement Class Members; and (f) a

  class action is superior to other available methods for the fair and efficient adjudication of the

  Litigation.

         5.      Pursuant to Rule 23 of the Federal Rules of Civil Procedure, and for the purposes

  of the Settlement only, Lead Plaintiff Treasure Finance Holding Corp. and plaintiff Marcia

  Goldberg are preliminarily certified as Class Representatives and Lead Counsel Robbins Geller

  Rudman & Dowd LLP and Holzer & Holzer, LLC are preliminarily certified as Settlement Class

  Counsel.

         6.      The Court preliminarily finds that the proposed Settlement should be approved as:

  (i)                                      -length and non-collusive negotiations; (ii) falling within

  a range of reasonableness warranting final approval; (iii) having no obvious deficiencies; and

  (iv) warranting notice of the proposed Settlement to Settlement Class Members and further

  consideration of the Settlement at the Settlement Hearing described below.

         7.

  1, 2020, at 2:00 p.m., at the United States District Court for the Eastern District of New York, 225

  Cadman Plaza East, Brooklyn, NY 11201 to determine: (a) whether the proposed Settlement of

  the Litigation on the terms and conditions provided for in the Stipulation is fair, reasonable, and

  adequate to the Settlement Class and should be approved by the Court; (b) whether a Judgment, as

  provided in ¶1.12 of the Stipulation, should be entered; (c) whether the proposed Plan of Allocation

  is fair, reasonable, and adequate and should be approved; (d) the amount of fees and expenses that

  should be awarded to Lead Counsel and Plaintiffs; and (e) any such other matters as the Court may

  deem appropriate. Notice of the Settlement and the Settlement Hearing shall be given to the

  Settlement Class Members as set forth in ¶8 of this Order. The Court may adjourn the Settlement

                                                 -3-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 5 of 50 PageID #: 3538




  Hearing or decide to hold the Settlement Hearing telephonically without further notice to the

  Members of the Settlement Class, and may approve the proposed Settlement with such

  modifications as the Settling Parties may agree to, if appropriate, without further notice to the

  Settlement Class.

          8.      The Court approves, as to form and content, the Notice of Pendency and Proposed




  annexed hereto as Exhibits 1, 2, and 3, respectively, and finds that the mailing and distribution of

  the Notice and publishing of the Summary Notice, substantially in the manner and form set forth

  in ¶10 of this Order, meet the requirements of Federal Rule of Civil Procedure 23 and due process,

  and is the best notice practicable under the circumstances and shall constitute due and sufficient

  notice to all Persons entitled thereto.

          9.      All fees, costs, and expenses incurred in identifying and notifying potential

  Settlement Class Members shall be paid from the Net Settlement Fund as set forth in the

  Stipulation, and in no event shall any of the Released Persons bear any responsibility for such fees,

  costs, or expenses. Notwithstanding the foregoing, Graña y Montero shall be responsible for the

  costs and expenses of providing to Lead Counsel and/or the Claims Administrator (defined below)

  reasonably available pertinent transfer records for purposes of mailing notice to the Settlement

  Class pursuant to ¶3.2 of the Stipulation.

          10.

  supervise and administer the notice procedure as well as the processing of claims as more fully set

  forth below:




                                                  -4-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 6 of 50 PageID #: 3539




                 (a)    Graña y Montero shall provide to the Claims Administrator, at no cost to

  Plaintiffs or the Settlement Class, within ten (10) business days after the Court signs this Order,

  reasonably available transfer records in electronic searchable form, such as Excel, containing the

  names and addresses of Persons who purchased or otherwise acquired Graña y Montero ADS

  during the Class Period;

                 (b)

  Administrator shall commence mailing the Notice and Proof of Claim, substantially in the forms

  annexed hereto, by First-Class Mail to all potential Settlement Class Members who can be

  identified with reasonable effort and post the Notice and Proof of Claim on the website established

  for this Litigation: www. GranaSecuritiesSettlement.com;

                 (c)    Not later than September 22, 2020, the Claims Administrator shall cause the

  Summary Notice to be published once in the national edition of The Wall Street Journal and once

  over a national newswire service; and

                 (d)    At least seven (7) calendar days prior to the Settlement Hearing, Lead



  declaration, of such mailing and publishing.

         11.     Nominees who purchased or acquired Graña y Montero ADS during the Class

  Period for the beneficial ownership of potential Settlement Class Members shall send the Notice

  and the Proof of Claim to all such beneficial owners of Graña y Montero ADS within ten (10)

  calendar days after receipt thereof, or send a list of the names and addresses of such beneficial

  owners to the Claims Administrator within ten (10) calendar days of receipt thereof, in which event

  the Claims Administrator shall promptly mail the Notice and Proof of Claim to such beneficial

  owners. Lead Counsel shall, if requested, reimburse banks, brokerage houses or other nominees

                                                 -5-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 7 of 50 PageID #: 3540




  solely for their reasonable out-of-pocket expenses incurred in providing notice to beneficial

  owners who are potential Settlement Class Members out of the Settlement Fund, which expenses

  would not have been incurred except for the sending of such notice, subject to further order of this

  Court with respect to any dispute concerning such compensation.

         12.     Settlement Class Members shall be bound by all determinations and judgments in

  the Litigation concerning the Settlement, including, but not limited to, the releases provided for

  therein, whether favorable or unfavorable to the Settlement Class, whether or not such Settlement

  Class Members submit Proofs of Claim or otherwise seek or obtain by any means any distribution

  from the Net Settlement Fund.

         13.     Settlement Class Members who wish to participate in the Settlement shall complete

  and submit Proofs of Claim in accordance with the instructions contained therein. Unless the Court

  orders otherwise, all Proofs of Claim must be postmarked or submitted electronically no later than

  January 13, 2021. Any Settlement Class Member who does not timely submit a Proof of Claim

  within the time provided for, shall be barred from sharing in the distribution of the proceeds of the

  Settlement Fund, unless otherwise ordered by the Court, but will in all other respects be subject to

  and bound by the provisions of the Stipulation and the Judgment, if entered. Notwithstanding the

  foregoing, Lead Counsel may, in their discretion, accept late-submitted claims for processing by

  the Claims Administrator so long as distribution of the Net Settlement Fund to Authorized

  Claimants is not materially delayed thereby, but will incur no liability for exercising or refusing to

  exercise such discretion.

         14.     Any Settlement Class Member may enter an appearance in the Litigation, at his,

  her, or its own expense, individually or through counsel of their own choice. Any Settlement Class

  Member who does not enter an appearance will be represented by Lead Counsel.

                                                  -6-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 8 of 50 PageID #: 3541




         15.     Any Member of the Settlement Class who wishes to exclude himself, herself, or

  itself from the Settlement Class must request exclusion in writing within the time and in the manner

  set forth in the Notice. Any such Person must submit to the Claims Administrator a signed request



  2020. A Request for Exclusion must state: (i) the name, address, and telephone number of the

  Person requesting exclusion; (ii) a list identifying the number of ADS and date of each purchase

  or acquisition of Graña y Montero ADS and the price paid for any purchase or acquisition of Graña

  y Montero ADS from July 24, 2013 through February 24, 2017, inclusive; and (iii) that the Person

  wishes to be excluded from the Settlement Class. All Persons who submit valid and timely

  Requests for Exclusion in the manner set forth in this paragraph and the Notice shall have no rights

  under the Settlement, shall not share in the distribution of the Net Settlement Fund, and shall not

  be bound by the Settlement or any final Judgment. Unless otherwise ordered by the Court, any

  Person who purchased or otherwise acquired Graña y Montero ADS during the Class Period who

  fails to timely request exclusion from the Settlement Class in compliance with this paragraph shall

  be deemed to have waived his, her, or its right to be excluded from the Settlement Class, and shall

  be barred from requesting exclusion from the Settlement Class in this or any other proceeding.

         16.     Lead Counsel or the Claims Administrator shall cause to be provided to



  for Exclusion, promptly upon receipt and as expeditiously as possible, and in any event, on a

  rolling basis within five (5) business days of receipt and not less than fourteen (14) calendar days

  prior to the Settlement Hearing.

         17.     Any Settlement Class Member who or which does not request exclusion from the

  Settlement Class may file a written objection to the proposed Settlement, the proposed Plan of

                                                 -7-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 9 of 50 PageID #: 3542




  and show cause, if he, she, or it has any cause, why the proposed Settlement of the Litigation

  should or should not be approved as fair, reasonable, and adequate, why a judgment should or

  should not be entered thereon, why the Plan of Allocation should or should not be approved, why



  expenses should not be awarded to Plaintiffs; provided, however, that no Settlement Class Member

  or any other Person shall be heard or entitled to contest such matters, unless that Person has filed

  a written objection with the Court and served copies of such objection on Lead Counsel and

                                                                                               -Class

  Mail such that they are received, not simply postmarked, on or before November 10, 2020, by

  Robbins Geller Rudman & Dowd LLP, Ellen Gusikoff Stewart, 655 West Broadway, Suite 1900,

  San Diego, CA 92101; Holzer & Holzer, LLC, Corey D. Holzer, 1200 Ashwood Parkway, Suite

  410, Atlanta, GA 30338; Simpson Thacher & Bartlett LLP, George S. Wang, 425 Lexington

  Avenue, New York, NY 10017; and Goodwin Procter LLP, Derek A. Cohen, 620 Eighth Avenue,

  New York, NY 10018. Any Settlement Class Member who does not make his, her, or its objection

  in the manner provided herein and in the Notice shall be deemed to have waived such objection

  and shall forever be foreclosed from making any objection to the fairness or adequacy of the

  proposed Settlement as set forth in the Stipulation, to the Plan of Allocation, or to the award of

                                                                             nless otherwise ordered

  by the Court. Attendance at the Settlement Hearing is not necessary. However, Persons wishing

  to be heard orally in opposition to approval of the Settlement, the Plan of Allocation, and/or the

                                          to Lead Counsel are required to indicate in their written

  objection their intention to appear at the Settlement Hearing. Settlement Class Members do not

                                                 -8-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 10 of 50 PageID #: 3543




  need to appear at the Settlement Hearing or take any action if they do not oppose any aspect of the

  Settlement.

         18.      Any objections, filings, and other submissions by an objecting Settlement Class

  Member must: (i) state the name, address, and telephone number of the Person objecting and must

  be signed by the objector; (ii) state with specificity the grounds fo

  objection or objections, and the specific reasons for each objection, including any legal and



  include documents sufficient to prove membership in the Settlement Class, including the objecting



  Class Period, including the dates, the number of Graña y Montero ADS purchased, acquired, or

  sold, and price paid or received for each such purchase, acquisition, or sale; and (iv) state whether

  the objection applies only to the objector, to a specific subset of the Settlement Class, or to the

  entire Settlement Class. Objectors who enter an appearance and desire to present evidence at the

  Settlement Hearing in support of their objection must include in their written objection or notice

  of appearance the identity of any witnesses they may call to testify and any exhibits they intend to

  introduce into evidence at the hearing. Objectors who intend to appear at the Settlement Hearing

  through counsel must also identify that counsel by name, address and telephone number. Any

  Member of the Settlement Class who does not make his, her or its objection in the manner provided

  shall be deemed to have waived such objection and shall forever be foreclosed from making any

  objection to the fairness, reasonableness, or adequacy of the proposed Settlement as incorporated

  in the Stipulation, to the Plan of Allocation, a



  by the Court.

                                                     -9-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 11 of 50 PageID #: 3544




          19.     All funds held by the Escrow Agent shall be deemed and considered to be in

  custodia legis of the Court, and shall remain subject to the jurisdiction of the Court, until such time

  as such funds shall be distributed pursuant to the Stipulation and/or further order(s) of the Court.

          20.     Lead Counsel shall file and serve all opening briefs and supporting documents in

  support of the Settlement, the Plan of Allocation, and any application by Lead Counsel for



  served by November 24, 2020.

          21.     Neither the Defendants and



  submitted by Lead Counsel or expenses of Plaintiffs, and such matters will be considered

  separately from the fairness, reasonableness, and adequacy of the Settlement. Any order or



  any appeal from any order relating thereto or reversal or modification thereof, shall not operate to

  terminate or cancel the Stipulation, or affect or delay the finality of the Judgment and the settlement

  of the Litigation.

          22.     At or after the Settlement Hearing, the Court shall determine whether the Plan of

  Allocation proposed by Lea

  expenses shall be approved.

          23.     All reasonable expenses incurred in identifying and notifying potential Settlement

  Class Members, as well as administering the Settlement Fund, shall be paid as set forth in the

  Stipulation. In the event the Settlement is not approved by the Court, or otherwise fails to become

  effective, neither Plaintiffs nor any of their counsel shall have any obligation to repay any amounts

  incurred and properly disbursed pursuant to ¶¶2.11 or 2.13 of the Stipulation.

                                                  - 10 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 12 of 50 PageID #: 3545




         24.     Neither the Stipulation, nor any of its terms or provisions, nor any of the

  negotiations or proceedings connected with it, shall be construed as an admission or concession

  by Defendants as to the validity of any claims or as to the truth of any of the allegations in the

  Litigation, or of any liability, fault, or wrongdoing of any kind.

         25.     The Court reserves the right to adjourn the date of the Settlement Hearing without

  further notice to Settlement Class Members, and retains jurisdiction to consider all further

  applications arising out of or connected with the proposed Settlement. The Court may approve the

  Settlement, with such modifications as may be agreed to by the Settling Parties, if appropriate,

  without further notice to the Settlement Class.

         26.     If the Stipulation and the Settlement set forth therein is not approved or

  consummated for any reason whatsoever, this Order shall be rendered null and void, and be of no

  further force and effect, except as otherwise provided by the Stipulation. This Order, the

  Stipulation, and the Settlement and all proceedings had in connection therewith shall be without

  prejudice to the rights of the Settling Parties status quo ante as of February 10, 2020.

         27.     Unless otherwise ordered by the Court, all proceedings in the Litigation are stayed,

  except as may be necessary to implement the Settlement or comply with the terms of the

  Stipulation or other agreement of the Settling Parties. Pending final determination of whether the

  proposed Settlement should be approved, the Court bars and enjoins Plaintiffs, including Lead

  Plaintiff and any other Settlement Class Member, directly or indirectly, representatively, or in any

  other capacity, from commencing or prosecuting against any of the Released Defendant Parties,

  any action or proceeding in any court or tribunal asserting any of the Released Claims.

         28.     Neither this Order, the Term Sheet, the Stipulation (whether or not consummated),

  including the exhibits thereto and the Plan of Allocation (or any other plan of allocation that may

                                                    - 11 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 13 of 50 PageID #: 3546




  be approved by the Court), the negotiations leading to the execution of the Term Sheet and the

  Stipulation, nor any proceedings taken pursuant to or in connection with the Term Sheet, the

  Stipulation, and/or approval of the Settlement (including any arguments proffered in connection

  therewith): (a) shall be offered against any of the Released Defendant Parties as evidence of, or

  construed as, or deemed to be evidence of any presumption, concession, or admission by any of

  the Released Defendant Parties with respect to the truth of any fact alleged by Plaintiffs or the

  validity of any claim that was or could have been asserted or the deficiency of any defense that has

  been or could have been asserted in this Litigation or in any other litigation, or of any liability,

  negligence, fault, or other wrongdoing of any kind of any of the Released Defendant Parties or in

  any way referred to for any other reason as against any of the Released Defendant Parties, in any

  arbitration proceeding or other civil, criminal, or administrative action or proceeding, other than

  such proceedings as may be necessary to effectuate the provisions of the Stipulation; or (b) shall

  be construed against any of the Released Defendant Parties as an admission, concession, or

  presumption that the consideration to be given hereunder represents the amount which could be or

  would have been recovered after trial; provided, however, that if the Stipulation is approved by

  the Court, the Settling Parties and their Related Parties and their respective counsel may refer to it

  to effectuate the protections from liability granted thereunder or otherwise to enforce the terms of

  the Settlement.

                                                           SO ORDERED.

  Dated: Brooklyn, New York                                /s/ LDH
         August 18, 2020                                   L ASHANN DEARCY HALL
                                                           United States District Judge




                                                  - 12 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 14 of 50 PageID #: 3547




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


                                        x
  In re GRAÑA Y MONTERO S.A.A.          :   Civil Action No. 2:17-cv-01105-LDH-ST
  SECURITIES LITIGATION                 :
                                        :   CLASS ACTION
                                        :
  This Document Relates To:             :   NOTICE OF PENDENCY AND PROPOSED
                                        :   SETTLEMENT OF CLASS ACTION
        ALL ACTIONS.                    :
                                        x   EXHIBIT A-1
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 15 of 50 PageID #: 3548




  TO:     ALL PERSONS WHO PURCHASED OR OTHERWISE ACQUIRED AMERICAN


          2013 THROUGH FEBRUARY 24, 2017, INCLUSIVE, AND ARE NOT
          OTHERWISE EXCLUDED FROM THE SETTLEMENT CLASS

  PLEASE READ THIS NOTICE CAREFULLY AND IN ITS ENTIRETY. YOUR RIGHTS
  MAY BE AFFECTED BY PROCEEDINGS IN THIS ACTION. PLEASE NOTE THAT IF YOU
  ARE A SETTLEMENT CLASS MEMBER, YOU MAY BE ENTITLED TO SHARE IN THE
  PROCEEDS OF THE SETTLEMENT DESCRIBED IN THIS NOTICE. TO CLAIM YOUR
  SHARE OF THE SETTLEMENT PROCEEDS, YOU MUST SUBMIT A VALID PROOF OF
                                            POSTMARKED OR SUBMITTED
  ONLINE ON OR BEFORE JANUARY 13, 2021.

  This Notice of Pendency and Proposed Settlem
  pursuant to Rule 23 of the Federal Rules of Civil Procedure and an Order of the United States

  inform yo

                                                                                       000 settlement


  and expenses. This Notice describes what steps you may take in relation to the Settlement and this
  class action.1

  This Notice is not intended to be, and should not be construed as, an expression of any opinion by
  the Court with respect to the truth of the allegations in the Litigation as to any of the Defendants
  or the merits of the claims or defenses asserted by or against the Defendants. This Notice is solely
  to advise you of the proposed Settlement of the Litigation and of your rights in connection
  therewith.

                  YOUR LEGAL RIGHTS AND OPTIONS IN THIS SETTLEMENT
      SUBMIT A PROOF OF The only way to be eligible to receive a payment from the
      CLAIM FORM        Settlement. Proof of Claim forms must be postmarked or
                        submitted online on or before January 13, 2021.
      EXCLUDE YOURSELF            Get no payment. This is the only option that potentially allows
                                  you to ever be part of any other lawsuit against the Defendants or
                                  any other Released Persons about the legal claims being resolved
                                  by this Settlement. Should you elect to exclude yourself from the
                                  Settlement Class you should understand that Defendants and the
                                  other Released Defendant Parties will have the right to assert any

  1
        All capitalized terms used in this Notice that are not otherwise defined herein shall have
  the meanings provided in the Stipulation and Agreement of Settlement dated July 2, 2020 (the
                                                                                                ite
  www.GranaSecuritiesSettlement.com.

                                                 -1-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 16 of 50 PageID #: 3549




                                  and all defenses they may have to any claims that you may seek
                                  to assert, including, without limitation, the defense that any such
                                  claims are untimely under applicable statutes of limitations and
                                  statutes of repose. Exclusions must be postmarked on or
                                  before November 10, 2020.
   OBJECT                         Write to the Court about why you do not like the Settlement, the

                                  expenses. You will still be a Member of the Settlement Class.
                                  Objections must be received by the Court and counsel on or
                                  before _November 10, 2020. If you submit a written
                                  objection, you may (but do not have to) attend the hearing.
   GO TO THE HEARING Ask to speak in Court about the fairness of the Settlement.
   ON DECEMBER 1, 2020 Requests to speak must be received by the Court and counsel
                       on or before November 10, 2020.
   DO NOTHING                     Receive no payment. You will, however, still be a Member of
                                  the Settlement Class, which means that you give up your right to
                                  ever be part of any other lawsuit against the Defendants or any
                                  other Released Defendant Parties about the legal claims being
                                  resolved by this Settlement and you will be bound by any
                                  judgments or orders entered by the Court in the Litigation.

                                 SUMMARY OF THIS NOTICE

  Statement of Settlement Class Recovery

         Pursuant to the Settlement described herein, a $20 million settlement has been established.

  Settlement, the average distribution per ADS under the Plan of Allocation is approximately $0.60
  before deduction of any taxes on the income earned on the Settlement Amount thereof, notice and
                                                                                       Settlement
  Class Members should note, however, that these are only estimates. A Settlement Class


  acceptable Proofs of Claim. An individual Settlement Class Member may receive more or less
  than this estimated average amount. See Plan of Allocation set forth and discussed at pages ___
  below for more information on the calculation of your claim.

  Statement of Potential Outcome of Case

          The Settling Parties disagree on both liability and damages and do not agree on the amount
  of damages that would be recoverable if the Settlement Class prevailed on each claim alleged.
  Defendants deny that they are liable to the Settlement Class and deny that the Settlement Class has
  suffered any damages. The issues on which the parties disagree are many, but include: (1) whether
  Defendants engaged in conduct that would give rise to any liability to the Settlement Class under
  the federal securities laws, or any other laws; (2) whether Defendants have valid defenses to any
  such claims of liability; (3) the appropriate economic model for determining the amount by which
  the prices of Graña y Montero ADS were allegedly artificially inflated (if at all) during the Class

                                                 -2-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 17 of 50 PageID #: 3550




  Period; (4) the amount, if any, by which the prices of Graña y Montero ADS were allegedly
  artificially inflated (if at all) during the Class Period; (5) the effect of various market forces on the
  prices of Graña y Montero ADS at various times during the Class Period; (6) the extent to which
  external factors influenced the prices of Graña y Montero ADS at various times during the Class
  Period; (7) the extent to which the various matters that Plaintiffs alleged were materially false or
  misleading influenced (if at all) the prices of Graña y Montero ADS at various times during the
  Class Period; and (8) the extent to which the various allegedly adverse material facts that Plaintiffs
  alleged were omitted influenced (if at all) the prices of Graña y Montero ADS at various times
  during the Class Period.




  effort in the prosecution of this Litigation on a wholly contingent basis and have advanced the
  expenses of the Litigation in the expectation that if they were successful in obtaining a recovery
  for the Settlement Class, they would be paid from such recovery. Lead Counsel will apply to the
                                                                                                -five
  percent (25%) of the Settlement Amount, plus expenses not to exceed $100,000, plus interest
  earned on both amounts at the same rate as earned by the Settlement Fund. In addition, Plaintiffs
  may seek payment for their time and expenses incurred in representing the Settlement Class in an
  amount not to exceed $10,000 in the aggregate. If the amounts requested are approved by the
  Court, the average cost per Graña y Montero ADS will be approximately $0.15.

  Further Information

         For further information regarding the Litigation, this Notice or to review the Stipulation,
  please contact the Claims Administrator toll-free at 1-866-771-1373, or visit the website
  www.GranaSecuritiesSettlement.com.

         You may also contact a representative of counsel for the Settlement Class: Rick Nelson,
  Shareholder Relations, Robbins Geller Rudman & Dowd LLP, 655 West Broadway, Suite 1900,
  San Diego, CA 92101, 1-800-449-4900, www.rgrdlaw.com, or Corey D. Holzer, Holzer & Holzer
  LLC, 1200 Ashwood Parkway, Suite 410, Atlanta, GA 30338, 1-770-392-0090, holzerlaw.com.

  Please Do Not Call the Court or Defendants with Questions About the Settlement.

  Reasons for the Settlement

                        ncipal reason for entering into the Settlement is the benefit to the Settlement
  Class now, without further risk or the delays inherent in continued litigation. The cash benefit
  under the Settlement must be considered against the significant risk that a smaller recovery or,
  indeed, no recovery at all might be achieved after contested motions, trial, and likely appeals, a
  process that could last several years into the future. For the Defendants, who have denied and
  continue to deny, all allegations of liability, fault, or wrongdoing whatsoever, the principal reason
  for entering into the Settlement is to eliminate the uncertainty, risk, costs, and burdens inherent in
  any litigation, especially in complex cases such as this Litigation. Defendants have concluded that
  further conduct of this Litigation could be protracted and distracting.
                                                    -3-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 18 of 50 PageID #: 3551




                                      BASIC INFORMATION

  1.     Why did I get this Notice package?

         This Notice was sent to you pursuant to an Order of a U.S. District Court because you or
  someone in your family or an investment account for which you serve as custodian may have
  purchased or otherwise acquired Graña y Montero ADS during the period from July 24, 2013


          This Notice explains the class action laws
  legal rights in connection with the Settlement, what benefits are available, who is eligible for them,
  and how to get them.

          The Court in charge of the Litigation is the United States District Court for the Eastern
  District of New York, and the case is known as In re Graña y Montero S.A.A. Securities Litigation,
  No. 2:17-cv-01105-LDH-ST. The case has been assigned to the Honorable LaShann DeArcy Hall.
  The entity and individual representing the Settlement Class are the Plaintiffs, and the company and
  individuals they sued and who have now settled are called the Defendants.

  2.     What is this lawsuit about?



  §§10(b) and 20(a) of the Securities Exchange Act of 1934. More specifically, Plaintiffs alleged
  that during the Class Period, Defendants made materially false and misleading statements and/or

  revenues, including that between 2005 and 2014, Graña y Montero generated millions of dollars
  in revenues from various construction and real estate contracts which had been procured through

  of a consortium. Plaintiffs alleged that as a result of these false and misleading statements or
  omissions, Graña y Montero was able to sell $475 million worth of ADS in an initial public
  offering, and trade at artificially inflated prices until the disclosure of adverse facts.

        On July 12, 2018, Plaintiffs moved to serve the Individual Defendants through alternative
  means. On July 30, 2018, Graña y Montero moved to dismiss the Complaint. Plaintiffs filed their

  on September 26, 2018, and Graña y Montero filed its reply brief on October 26, 2018. On January
  9, 2019, Magistrate Judge Lindsay issued a Report and Recommendation Granting in Part and

  10, 2019, Plaintiffs filed their second amended complaint. On June 7, 2019, Graña y Montero and
  Hart filed motions to dismiss. Only July 22, 2019, Plaintiffs filed their oppositions to the motions
  to dismiss. On August 12, 2019, Graña y Montero and Hart filed replies in further support of their
  motions. Those motions remain pending.

         On November 19, 2019, counsel for Graña y Montero, Hart and Plaintiffs participated in
  an in-person mediation session with Gregory Lindstrom, Esq. of Phillips ADR Enterprises, an
  experienced mediator. The mediation was preceded by submission of mediation statements by the
                                              -4-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 19 of 50 PageID #: 3552




                                                           -length negotiations during the mediation
  session, and reached an agreement-in-principle to resolve the Litigation, subject to insurer
  approva
  the Litigation in return for a cash payment of $20,000,000 for the benefit of the Settlement Class,
  subject to the negotiation of the terms of a Stipulation of Settlement and approval by the Court.
  The Stipulation (together with the Exhibits thereto) reflects the final and binding agreement
  between the Settling Parties.

          Defendants deny each and all of the claims and contentions of wrongdoing alleged by
  Plaintiffs in the Litigation. Defendants contend that they did not make any materially false or
  misleading statements, that they disclosed all material information required to be disclosed by the
  federal securities laws, and that any alleged misstatements or omissions were not made with the
  requisite intent or knowledge of wrongdoing. Defendants also contend that any losses allegedly
  suffered by Members of the Settlement Class were not caused by any allegedly false or misleading
  statements by them and/or were caused by intervening events. Defendants also maintain that they
  have meritorious defenses to all claims that were raised or could have been raised in the Litigation.

  3.      Why is there a settlement?

         The Court has not decided in favor of Defendants or of the Plaintiffs. Instead, both sides
  agreed to the Settlement to avoid the distraction, costs, and risks of further litigation, and Plaintiffs
  agreed to the Settlement in order to ensure that Settlement Class Members will receive
  compensation.

                                  WHO IS IN THE SETTLEMENT

  4.      How do I know if I am a Member of the Settlement Class?

          The Court directed that everyone who fits this description is a Settlement Class Member:
  all Persons who purchased or otherwise acquired Graña y Montero ADS during the period from
  July 24, 2013, through and including February 24, 2017, except those Persons and entities that are
  excluded.

          Excluded from the Settlement Class are: Defendants, members of their immediate families,
  the officers and directors and affiliates of Graña y Montero during the Class Period, and the legal
  representatives, heirs, successors or assigns of any of the foregoing, as well as any entity in which
  any Defendant or group of Defendants have or had a controlling interest. Also excluded from the
  Settlement Class are those Persons who timely and validly exclude themselves therefrom by
  submitting a request for exclusion in accordance with the requirements set forth in question 11
  below.

          Please Note: Receipt of this Notice does not mean that you are a Settlement Class Member
  or that you will be entitled to receive a payment from the Settlement. If you are a Settlement Class
  Member and you wish to be eligible to participate in the distribution of proceeds from the
  Settlement, you are required to submit the Proof of Claim that is being distributed with this Notice
  and the required supporting documentation as set forth therein postmarked or submitted online on
  or before January 13, 2021.
                                                  -5-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 20 of 50 PageID #: 3553




  5.     What if I am still not sure if l am included?

         If you are still not sure whether you are included, you can ask for free help. You can
  contact the Claims Administrator toll-free at 1-866-771-1373, or you can fill out and return the
  Proof of Claim form enclosed with this Notice package, to see if you qualify.

                     THE SETTLEMENT BENEFITS                 WHAT YOU GET

  6.     What does the Settlement provide?

         The Settlement provides that, in exchange for the release of the Released Claims (defined
  below) and dismissal of the Litigation, Defendants have agreed to pay (or cause to be paid) $20
  million in cash to be distributed after taxes, tax expenses, notice and claims administration
  expenses, and approved fees and expenses, pro rata, to Settlement Class Members who send in a
  valid Proof of Claim form pursuant to the Court-approved Plan of Allocation. The Plan of
  Allocation is described in more detail at the end of this Notice.

  7.     How much will my payment be?

         Your share of the Net Settlement Fund will depend on several things, including the total
  value of ADS represented by the valid Proof of Claim forms that Settlement Class Members send
  in, compared to the value of your claim, all as calculated under the Plan of Allocation discussed
  below.

              HOW YOU GET A PAYMENT                 SUBMITTING A CLAIM FORM

  8.     How can I get a payment?

         To be eligible to receive a payment from the Settlement, you must submit a Proof of Claim
  form. A Proof of Claim form is enclosed with this Notice or it may be downloaded at
  www.GranaSecuritiesSettlement.com. Read the instructions carefully, fill out the Proof of Claim,
  include all the documents the form asks for, sign it, and mail or submit it online so that it is
  postmarked or received no later than January 13, 2021. The Proof of Claim form may be
  submitted online at www.GranaSecuritiesSettlement.com.

  9.     When would I get my payment?

           The Court will hold a Settlement Hearing on December 1, 2020, at 2:00 p.m., to decide
  whether to approve the Settlement. If the Court approves the Settlement, there might be appeals.
  It is always uncertain whether appeals can be resolved, and if so, how long it would take to resolve
  them. It also takes time for all the Proofs of Claim to be processed. Please be patient.

  10.    What am I giving up to get a payment or to stay in the Settlement Class?

         Unless you timely and validly exclude yourself, you are staying in the Settlement Class,
  and that means you cannot sue, continue to sue, or be part of any other lawsuit against Defendants

                                                 -6-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 21 of 50 PageID #: 3554




  or their Related Parties about the Released Claims (as defined below) in this case. It also means
  that all o


  (as defined below):


                of action of any nature whatsoever that Plaintiffs or any other Member of the
                Settlement Class (i) asserted in the Litigation or could have been asserted or could
                in the future be asserted in any forum, whether known or unknown, whether foreign
                or domestic, whether arising under federal, state, common, or foreign law, whether
                based on statements or omissions made directly to individual persons or broadly to
                the market, to Plaintiffs, any Member of the Settlement Class, or their successors,
                assigns, executors, administrators, representatives, attorneys, and agents, in their
                capacities as such, whether individual, class, direct, derivative, representative, on
                behalf of others, legal, equitable, regulatory, governmental, or of any other type or
                in any other capacity, whether brought directly or indirectly against any of the
                Defendants, that arise out of or are based upon or related in any way in part or in
                whole to any of the allegations, acts, facts, transactions, statements, events, matters,
                occurrences, representations or omissions involved, set forth or referred to in any
                complaint filed in the Litigation or in any other action that has been or may be filed
                by a Member of the Settlement Class arising from related facts, events, occurrences
                or transactions, and (ii) that relate in any way directly or indirectly in whole or in
                part to the purchase or acquisition of Graña y Montero ADS during the Class



                every nature and description whatsoever, including both known claims and
                Unknown Claims, against Pl
                Member that arise out of or relate in any way to the institution, prosecution, or
                settlement of the claims against Defendants in the Litigation, except for claims
                relating to (i) the enforcement of the Settlement; or (ii) any claims against any
                person or entity who or which submits a request for exclusion from the Settlement
                Class that is accepted by the Court.


                and their Related Parties.


                served, and their current and former parent, entities, business units, business
                divisions, affiliates or subsidiaries and each and all of their current and former
                officers, directors, attorneys, employees, agents, trustees, parents, affiliates,
                subsidiaries, financial or investment advisors, consultants, accountants, investment
                bankers, commercial bankers, insurers, engineers, advisors, heirs, executors,
                trustees, general or limited partners or partnerships, personal representatives,


                                                 -7-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 22 of 50 PageID #: 3555




              estates, administrators, and each of their successors, predecessors, assigns, and


                                                         all Released Claims which any of the
              Releasing Plaintiff Parties do not know or suspect to exist in his, her, or its favor at
              the time of the release of the Released Defendant Parties, which, if known by him,
              her, or it, might have affected his, her, or its settlement with and release of the
              Released Defendant Parties, or might have affected his, her, or its decision(s) with
              respect to the Settlement, including, but not limited to, whether or not to object to
              this Settlement or seek exclusion from the Settlement Class; and (b) any and all

              know or suspect to exist in his, her, or its favor at the time of the release of the
                                                                               ich, if known by him,
              her, or it, might have affected his, her, or its settlement and release of Plaintiffs, the

              Claims against the Released Defendant Parties, and (b) any and all Released

              the Settling Parties stipulate and agree that, upon the Effective Date, the Settling
              Parties shall expressly waive, and each Releasing Plaintiff Party and Released
              Defendant Party shall be deemed to have, and by operation of the Judgment shall
              have expressly waived, the provisions, rights, and benefits conferred by any law of
              any state or territory of the United States, or principle of common law or foreign
              law, which is similar, comparable, or equivalent to California Civil Code §1542,
              which provides:

                             A general release does not extend to claims that the
                      creditor or releasing party does not know or suspect to exist in
                      his or her favor at the time of executing the release and that, if
                      known by him or her, would have materially affected his or her
                      settlement with the debtor or released party.

              The Settling Parties shall expressly waive, and each Releasing Plaintiff Party and
              Released Defendant Party shall be deemed to have, and by operation of the
              Judgment shall have, expressly waived any and all provisions, rights, and benefits
              conferred by any law of any state or territory of the United States, or principle of
              common law, which is similar, comparable, or equivalent to California Civil Code
              §1542.     The Releasing Plaintiff Parties and Released Defendant Parties
              acknowledge that they may hereafter discover facts, legal theories or authorities in
              addition to or different from those which he, she, it or their counsel now knows or
              believes to be true with respect to the subject matter of the Released Claims or

              fully, finally, and forever waive, compromise, settle, discharge, extinguish and
              release, and each Releasing Plaintiff Party shall be deemed to have waived,
              compromised, settled, discharged, extinguished, and released, and upon the
              Effective Date, and by operation of the Judgment shall have waived, compromised,
              settled, discharged, extinguished, and released, fully, finally, and forever, any and

                                                -8-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 23 of 50 PageID #: 3556




                 all Released Claims against the Released Defendant Parties, known or unknown,
                 suspected or unsuspected, contingent or non-contingent, accrued or unaccrued,
                 whether or not concealed or hidden, which now exist, or heretofore have existed,
                 or may hereafter exist, upon any theory of law or equity now existing or coming
                 into existence in the future, including, but not limited to, conduct which is
                 negligent, intentional, with or without malice, or a breach of any duty, law or rule,
                 without regard to the subsequent discovery or existence of such different or
                 additional facts, legal theories, or authorities, and (b) the Released Defendant
                 Parties shall expressly fully, finally, and forever waive, compromise, settle,
                 discharge, extinguish and release, and each Released Defendant Party shall be
                 deemed to have waived, compromised, settled, discharged, extinguished, and
                 released, and upon the Effective Date, and by operation of the Judgment shall have
                 waived, compromised, settled, discharged, extinguished, and released, fully,


                 unsuspected, contingent or non-contingent, whether or not concealed or hidden,
                 which now exist, or heretofore have existed, upon any theory of law or equity now
                 existing or coming into existence in the future, including, but not limited to, conduct
                 which is negligent, intentional, with or without malice, or a breach of any duty, law
                 or rule, without regard to the subsequent discovery or existence of such different or
                 additional facts, legal theories, or authorities. The Settling Parties acknowledge,
                 and the Releasing Plaintiff Parties (including, without limitation, each Member of
                 the Settlement Class) and Released Defendant Parties shall be deemed by operation
                 of the Judgment to have acknowledged, that the foregoing waiver was separately
                 bargained for and is an essential element of the Settlement of which this release is
                 a part.

               EXCLUDING YOURSELF FROM THE SETTLEMENT CLASS

           If you do not want to participate in this Settlement, and you want to keep the right to
  potentially sue the Defendants and the other Released Persons, on your own, about the claims
  being released by the Settlement, then you must take steps to remove yourself from the Settlement.
  This is called excluding yourself
  requesting exclusion because you want to bring your own lawsuit based on the matters alleged in
  this Litigation, you may want to consult an attorney and discuss whether any individual claim that
  you may wish to pursue would be time-barred by the applicable statutes of limitation or repose.

  11.    How do I get out of the Settlement Class and the proposed Settlement?

          To exclude yourself from the Settlement Class and the Settlement, you must send a letter
  by First-                                                                                  Graña y
  Montero Securities Settlement
  y Montero ADS during the Class Period, including the dates, the number of Graña y Montero ADS
  purchased or acquired, and price paid for each such purchase or acquisition. In addition, you must
  include your name, address, telephone number, and your signature. You must submit your
  exclusion request so that it is postmarked no later than November 10, 2020 to:

                                                  -9-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 24 of 50 PageID #: 3557




                                Graña y Montero Securities Settlement
                                        Claims Administrator
                                       c/o Gilardi & Co. LLC
                                           EXCLUSIONS
                                         3301 Kerner Blvd.
                                       San Rafael, CA 94901

         If you ask to be excluded, you will not get any payment from the Settlement, and you
  cannot object to the Settlement. You will not be legally bound by anything that happens in this
  lawsuit, and you may be able to sue the Defendants and the other Released Persons about the
  Released Claims in the future.

  12.    If I do not exclude myself, can I sue the Defendants and the other Released Persons
         for the same thing later?

         No. Unless you exclude yourself, you give up any rights you may potentially have to sue
  the Defendants and the other Released Persons for any and all Released Claims. If you have a
  pending lawsuit against the Released Persons, speak to your lawyer in that case immediately. You
  must exclude yourself from the Settlement Class in this Litigation to continue your own lawsuit.
  Remember, the exclusion deadline is November 10, 2020.

  13.    If I exclude myself, can I get money from the proposed Settlement?

         No. If you exclude yourself, you should not send in a Proof of Claim to ask for any money.
  But you may have the right to potentially sue or be part of a different lawsuit against the Defendants
  and the other Released Persons.

                             THE LAWYERS REPRESENTING YOU

  14.    Do I have a lawyer in this case?

         The Court ordered that the law firms of Robbins Geller Rudman & Dowd LLP and Holzer
  & Holzer, LLC represent the Settlement Class Members, including you. These lawyers are called
  Lead Counsel. If you want to be represented by your own lawyer, you may hire one at your own
  expense.

  15.    How will the lawyers be paid?

         Lead Counsel will

  of Curtis V. Trinko, LLP, not to exceed twenty-five percent (25%) of the Settlement Amount and
  for expenses, costs and charges in an amount not to exceed $100,000 in connection with
  prosecuting the Litigation, plus interest on such fees and expenses at the same rate as earned by
  the Settlement Fund. In addition, Plaintiffs may seek up to $10,000 in the aggregate for their time


                                                  - 10 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 25 of 50 PageID #: 3558




  and expenses incurred in representing the Settlement Class. Such sums as may be approved by
  the Court will be paid from the Settlement Fund.

                              OBJECTING TO THE SETTLEMENT

         You can tell the Court that you do not agree with the Settlement or any part of it.

  16.    How do I tell the Court that I object to the proposed Settlement?

          If you are a Settlement Class Member, you can comment on or object to the proposed
                                                                                d expense application.
  You can write to the Court setting out your comment or objection. The Court will consider your
  views. To comment or object, you must send a signed letter saying that you wish to comment on
  or object to the proposed Settlement in the Graña y Montero Securities Settlement. Include your
  name, address, telephone number, and your signature, identify the date(s), price(s), and number of
  Graña y Montero ADS you purchased, acquired, and sold during the Class Period, and state with
  specificity your comments or the reasons why you object to the proposed Settlement, Plan of
  Allocation and/or fee and expense application, including any legal support for such objection. Any
  objection must state whether it applies only to the objector, to a specific subset of the Settlement
  Class, or to the entire Settlement Class. You must also include copies of documents demonstrating
  such purchase(s), acquisition(s), and/or sale(s). Your comments or objection must be filed with
  the Court and mailed or delivered to each of the following addresses such that it is received no
  later than November 10, 2020:


          COURT                           LEAD COUNSEL
                                                                               COUNSEL
   CLERK OF THE COURT               ROBBINS GELLER                    SIMPSON THACHER &
   UNITED STATES                    RUDMAN & DOWD LLP                 BARTLETT LLP
   DISTRICT COURT                   ELLEN GUSIKOFF                    GEORGE S. WANG
   EASTERN DISTRICT OF              STEWART                           425 Lexington Avenue
   NEW YORK                                                           New York, NY 10017
   225 Cadman Plaza East            655 West Broadway, Suite
   Brooklyn, NY 11201               1900
                                    San Diego, CA 92101
                                                                      GOODWIN PROCTER LLP
                                    HOLZER & HOLZER, LLC
                                                                      DEREK A. COHEN
                                    COREY D. HOLZER
                                                                      620 Eighth Avenue
                                    1200 Ashwood Parkway,
                                                                      New York, NY 10018
                                    Suite 410
                                    Atlanta, GA 30338

  17.    What is the difference between objecting and excluding?

        Objecting is simply telling the Court that you do not like something about the Settlement.
  You can object only if you stay in the Settlement Class.



                                                 - 11 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 26 of 50 PageID #: 3559




          Excluding yourself is telling the Court that you do not want to be paid and do not want to
  release any claims you think you may have against Defendants and their Related Parties. If you
  exclude yourself, you cannot object to the Settlement because it does not affect you.

                                                           NT HEARING

         The Court will hold a hearing to decide whether to approve the proposed Settlement. You
  may attend and you may ask to speak, but you do not have to.

  18.    When and where will the Court decide whether to approve the proposed
         Settlement?

         The Court will hold a Settlement Hearing at 2:00 p.m., on December 1, 2020, in the
  Courtroom of the Honorable LaShann DeArcy Hall, at the United States District Court for the
  Eastern District of New York, 225 Cadman Plaza East, Brooklyn, NY 11201. At the hearing, the
  Court will consider whether the Settlement and the Plan of Allocation are fair, reasonable, and
  adequate. If there are objections, the Court will consider them, even if you do not ask to speak at
  the hearing. The Court will listen to people who have asked to speak at the hearing. The Court
  may also decide how much to pay to Lead Counsel and Plaintiffs. After the Settlement Hearing,
  the Court will decide whether to approve the Settlement and the Plan of Allocation. We do not
  know how long these decisions will take. You should be aware that the Court may change the date
  and time of the Settlement Hearing without another notice being sent to Settlement Class Members.
  If you want to attend the hearing, you should check with Lead Counsel or the Settlement website
  www.GranaSecuritiesSettlement.com beforehand to be sure that the date and/or time has not
  changed.

          In addition, the recent outbreak of the Coronavirus (COVID-19) is a fluid situation that
  creates the possibility that the Court may decide to conduct the Settlement Hearing by video or
  telephonic conference, or otherwise allow Settlement Class Members to appear at the hearing by
  phone, without further written notice to the Settlement Class. In order to determine whether the
  date and time of the Settlement Hearing have changed, or whether Settlement Class
  Members must or may participate by phone or video, it is important that you monitor the

  making any plans to attend the Settlement Hearing. Any and all updates regarding the
  Settlement Hearing, including any changes to the date or time of the hearing or updates
  regarding in-person or telephonic appearances at the hearing, will be posted to the
  Settlement website, www.GranaSecuritiesSettlement.com. Also, if the Court requires or
  allows Settlement Class Members to participate in the Settlement Hearing by telephone, the
  phone number for accessing the telephone conference will be posted to the Settlement
  website, www.GranaSecuritiesSettlement.com.

  19.    Do I have to come to the hearing?

          No. Lead Counsel will answer questions the Court may have. But, you are welcome to
  come at your own expense. If you send an objection, you do not have to come to Court to talk
  about it. As long as you mailed your written objection on time, the Court will consider it. You


                                                - 12 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 27 of 50 PageID #: 3560




  may also pay your own lawyer to attend, but it is not necessary. Settlement Class Members do not
  need to appear at the hearing or take any other action to indicate their approval.

  20.    May I speak at the hearing?

         If you object to the Settlement, the Plan of Allocation, and/or the fee and expense
  application, you may ask the Court for permission to speak at the Settlement Hearing. To do so,
  you must include with your objection (see question 16 above) a statement saying that it is your
                                      Graña y Montero Securities Settlement

  awarded to Lead Counsel or Plaintiffs and desire to present evidence at the Settlement Hearing
  must include in their written objections the identity of any witnesses they may call to testify and
  exhibits they intend to introduce into evidence at the Settlement Hearing. Your notice of intention
  to appear must be received no later than November 10, 2020, and addressed to the Clerk of the


         You cannot speak at the hearing if you exclude yourself from the Settlement Class.

                                       IF YOU DO NOTHING

  21.    What happens if I do nothing?

         If you do nothing, you will not receive any money from this Settlement. In addition, unless
  you exclude yourself, you will not be able to start a lawsuit, continue with a lawsuit, or be part of
  any other lawsuit against Defendants and their Related Parties about the Released Claims in this
  case.

                                GETTING MORE INFORMATION

  22.    How do I get more information?

          For even more detailed information concerning the matters involved in this Litigation, you
  can obtain answers to common questions regarding the proposed Settlement by contacting the
  Claims Administrator toll-free at 1-866-771-1373. Reference is also made to the Settlement
  Agreement, to the pleadings in support of the Settlement, to the Orders entered by the Court and
  to the other Settlement related papers filed in the Litigation, which are posted on the Settlement
  website at www.GranaSecuritiesSettlement.com, and which may be inspected at the Office of the
  Clerk of the United States District Court for the Eastern District of New York, during regular
  business hours. For a fee, all papers filed in this Litigation are available at www.pacer.gov.

             PLAN OF ALLOCATION OF NET SETTLEMENT FUND AMONG
                        SETTLEMENT CLASS MEMBERS


                                 d, less all taxes, tax expenses, notice and claims administration

  Settlement Class Members who submit timely and valid Proof of Claim forms to the Claims
                                                 - 13 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 28 of 50 PageID #: 3561




  Administr
  to participate in the distribution of the Net Settlement Fund only if you have an overall net loss on
  all of your transactions in Graña y Montero ADS during the Class Period.

          The objective of the Plan of Allocation is to equitably distribute the Net Settlement Fund
  among Settlement Class Members based on their respective alleged economic losses resulting from
  the securities law violations alleged in the Litigation.

         The

  below. A Recognized Loss will be calculated for each Graña y Montero ADS purchased or
  otherwise acquired during the Class Period. The calculation of Recognized Loss will depend upon
  several factors, including when the Graña y Montero ADS was purchased or otherwise acquired
  and in what amounts, whether the shares were sold, and, if so, when they were sold and for what
  amounts.

          The Recognized Loss is not intended to estimate the amount a Settlement Class Member
  may have been able to recover after a trial, nor to estimate the amount you will receive. It is a
  formula for allocating the Net Settlement Fund among all Authorized Claimants. The allocation
  below is based on the following inflation per share amounts for Class Period ADS purchases and
  sales as well as the statutory PSLRA 90 day-look back amount of $3.16. Furthermore, if any of
  the formulas set forth below yield an amount less than $0.00, the claim per ADS shall be $0.00.




                          Inflation Period                    Inflation per Share
              July 24, 2013 December 21, 2016                         $5.00
              December 22, 2016 December 26, 2016                     $4.88
              December 27, 2016                                       $4.67
              December 28, 2016 December 29, 2016                     $4.53
              December 30, 2016 January 2, 2017                       $4.51
              January 3, 2017                                         $4.24
              January 4, 2017                                         $4.04
              January 5, 2017                                         $3.70
              January 6, 2017 January 8, 2017                         $3.54
              January 9, 2017                                         $3.18
              January 10, 2017                                        $3.12
              January 11, 2017                                        $2.38
              January 12, 2017 February 23, 2017                      $1.77
              February 24, 2017                                       $0.00

  For Grana y Montero ADSs purchased or acquired on or between July 24, 2013 through and
  including February 24, 2017, the claim per ADS shall be as follows:

         a)       If sold prior to December 22, 2016, the claim per ADS is $0.00.

                                                 - 14 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 29 of 50 PageID #: 3562




        b)      If sold on or between December 22, 2016 through and including February
        24, 2017, the claim per ADS shall be the lessor of: (i) the inflation per ADS at the
        time of purchase less the inflation per ADS at the time of sale; and (ii) the difference
        between the purchase price and the selling price.

        c)       If retained at the end of February 24, 2017 and sold on or before May 26,
        2017, the claim per ADS shall be the least of: (i) the inflation per ADS at the time
        of purchase; (ii) the difference between the purchase price and the selling price; and
        (iii) the difference between the purchase price and the average closing price up to
        the date of sale as set forth in the table below.

        d)     If retained at the close of trading on May 26, 2017, or sold thereafter, the
        claim per ADS shall be the lesser of: (i) the inflation per ADS at the time of
        purchase; and (ii) the difference between the purchase price and $3.16.

                                                                     Average
                                                                     Closing
                            Date                 Price                Price
                         2/27/2017               $2.44                $2.44
                         2/28/2017               $2.90                $2.67
                          3/1/2017               $2.94                $2.76
                          3/2/2017               $2.94                $2.81
                          3/3/2017               $2.89                $2.82
                          3/6/2017               $2.78                $2.82
                          3/7/2017               $2.59                $2.78
                          3/8/2017               $2.56                $2.76
                          3/9/2017               $2.56                $2.73
                         3/10/2017               $2.61                $2.72
                         3/13/2017               $2.46                $2.70
                         3/14/2017               $2.29                $2.66
                         3/15/2017               $2.18                $2.63
                         3/16/2017               $2.19                $2.60
                         3/17/2017               $2.20                $2.57
                         3/20/2017               $2.17                $2.54
                         3/21/2017               $2.19                $2.52
                         3/22/2017               $2.20                $2.51
                         3/23/2017               $2.26                $2.49
                         3/24/2017               $2.58                $2.50
                         3/27/2017               $2.68                $2.51
                         3/28/2017               $3.02                $2.53
                         3/29/2017               $3.03                $2.55
                         3/30/2017               $3.02                $2.57
                         3/31/2017               $3.13                $2.59
                          4/3/2017               $3.44                $2.62
                                                 - 15 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 30 of 50 PageID #: 3563




                                                     Average
                                                     Closing
                        Date           Price          Price
                      4/4/2017         $3.66          $2.66
                      4/5/2017         $3.70          $2.70
                      4/6/2017         $4.21          $2.75
                      4/7/2017         $4.50          $2.81
                     4/10/2017         $4.03          $2.85
                     4/11/2017         $4.18          $2.89
                     4/12/2017         $4.03          $2.93
                     4/13/2017         $3.90          $2.95
                     4/17/2017         $3.92          $2.98
                     4/18/2017         $3.94          $3.01
                     4/19/2017         $3.96          $3.03
                     4/20/2017         $3.92          $3.06
                     4/21/2017         $3.84          $3.08
                     4/24/2017         $3.80          $3.10
                     4/25/2017         $3.65          $3.11
                     4/26/2017         $3.54          $3.12
                     4/27/2017         $3.30          $3.12
                     4/28/2017         $3.37          $3.13
                      5/1/2017         $3.53          $3.14
                      5/2/2017         $3.36          $3.14
                      5/3/2017         $3.25          $3.15
                      5/4/2017         $3.17          $3.15
                      5/5/2017         $3.22          $3.15
                      5/8/2017         $3.23          $3.15
                      5/9/2017         $3.18          $3.15
                     5/10/2017         $3.14          $3.15
                     5/11/2017         $3.44          $3.16
                     5/12/2017         $3.63          $3.16
                     5/15/2017         $3.65          $3.17
                     5/16/2017         $3.20          $3.17
                     5/17/2017         $2.98          $3.17
                     5/18/2017         $2.91          $3.17
                     5/19/2017         $3.16          $3.17
                     5/22/2017         $3.13          $3.16
                     5/23/2017         $3.17          $3.16
                     5/24/2017         $3.13          $3.16
                     5/25/2017         $3.10          $3.16
                     5/26/2017         $3.11          $3.16


                                      - 16 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 31 of 50 PageID #: 3564




          For Settlement Class Members who held Graña y Montero ADS at the beginning of the
  Class Period or made multiple purchases, acquisitions, or sales during the Class Period, the First-
  In, First-
  for purposes of calculating a claim. Under the FIFO method, sales of Graña y Montero ADS
  during the Class Period will be matched, in chronological order, first against Graña y Montero
  ADS held at the beginning of the Class Period. The remaining sales of ADS during the Class
  Period will then be matched, in chronological order, against ADS purchased or acquired during
  the Class Period.

          A Settlement Class Member will be eligible to receive a distribution from the Net
  Settlement Fund only if a Settlement Class Member had a net overall loss, after all profits from
  transactions in all Graña y Montero ADS described above during the Class Period are subtracted
  from all losses. However, the proceeds from sales of Graña y Montero ADS that have been
  matched against Graña y Montero ADS held at the beginning of the Class Period will not be used
  in the calculation of such net loss. No distributions will be made to Authorized Claimants who
  would otherwise receive a distribution of less than $10.00.

         A purchase, acquisition or sale of Graña y Montero ADS shall be deemed to have occurred

  acquisition and sale prices shall exclude any fees and commissions. The receipt or grant by gift,
  devise, or operation of law of Graña y Montero ADS during the Class Period shall not be deemed
  a purchase, acquisit
  recognized claim nor shall it be deemed an assignment of any claim relating to the purchase or
  acquisition of such ADS unless specifically provided in the instrument of gift or assignment. The
  receipt of Graña y Montero ADS during the Class Period in exchange for securities of any other
  corporation or entity shall not be deemed a purchase, acquisition or sale of Graña y Montero ADS.

          With respect to Graña y Montero ADS purchased or sold through the exercise of an option,
  the purchase/sale of the Graña y Montero ADS is the exercise date of the option and the
  purchase/sale price of the Graña y Montero ADS is the exercise price of the option. Any
  recognized claim arising from the purchase of Graña y Montero ADS acquired during the Class
  Period through the exercise of an option on Graña y Montero ADS shall be computed as provided
  for other purchases of Graña y Montero ADS in the Plan of Allocation.

           Distributions will be made to Authorized Claimants after all claims have been processed,
  after the Court has finally approved the Settlement, and after any appeals are resolved. If there is
  any balance remaining in the Net Settlement Fund after at least six (6) months from the initial date
  of distribution of the Net Settlement Fund (whether by reason of tax refunds, uncashed checks, or
  otherwise), the Claims Administrator shall, if feasible, reallocate such balance among Authorized
  Claimants in an equitable and economic fashion. These redistributions shall be repeated until the
  balance remaining in the Net Settlement Fund is no longer economically feasible to distribute to
  Settlement Class Members. Thereafter, any balance that still remains in the Net Settlement Fund
  shall be donated to any appropriate non-sectarian, non-profit charitable organization(s) serving the
  public interest.



                                                 - 17 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 32 of 50 PageID #: 3565




          Please contact the Claims Administrator or Lead Counsel if you disagree with any
  determinations made by the Claims Administrator regarding your Proof of Claim. If you are
  dissatisfied with the determinations, you may ask the Court, which retains jurisdiction over all
  Settlement Class Members and the claims administration process, to decide the issue by submitting
  a written request.
         The Court has reserved jurisdiction to allow, disallow, or adjust the claim of any Settlement
  Class Member on equitable grounds.
          Payment pursuant to the Plan of Allocation set forth above shall be conclusive against all
  Authorized Claimants. Defendants, their respective counsel, and all other Released Persons will
  have no responsibility or liability whatsoever for the investment of the Settlement Fund, the
  distribution of the Net Settlement Fund, the Plan of Allocation, or the payment of any claim. No
  Person shall have any claim against Plaint

  distributions made substantially in accordance with the Stipulation and the Settlement contained
  therein, the Plan of Allocation, or further orders of the Court. All Settlement Class Members who
  fail to complete and submit a valid and timely Proof of Claim shall be barred from participating in
  distributions from the Net Settlement Fund (unless otherwise ordered by the Court), but otherwise
  shall be bound by all of the terms of the Stipulation, including the terms of any judgment entered
  and the releases given.
        SPECIAL NOTICE TO SECURITIES BROKERS AND OTHER NOMINEES
          If you purchased or acquired Graña y Montero ADS during the Class Period for the
  beneficial interest of an individual or organization other than yourself, the Court has directed that,
  WITHIN TEN (10) DAYS OF YOUR RECEIPT OF THIS NOTICE, you either (a) provide to the
  Claims Administrator the name and last known address of each person or organization for whom
  or which you purchased or acquired such Graña y Montero ADS during such time period, or (b)
  request additional copies of this Notice and the Proof of Claim form, which will be provided to
  you free of charge, and within ten (10) days mail the Notice and Proof of Claim form directly to
  the beneficial owners of the Graña y Montero ADS referred to herein. If you choose to follow
  alternative procedure (b), upon such mailing, you must send a statement to the Claims
  Administrator confirming that the mailing was made as directed and retain the names and
  addresses for any future mailings to Settlement Class Members. You are entitled to reimbursement
  from the Settlement Fund of your reasonable expenses actually incurred in connection with the
  foregoing, including reimbursement of postage expense and the cost of ascertaining the names and
  addresses of beneficial owners. Your reasonable expenses will be paid upon request and
  submission of appropriate supporting documentation. All communications concerning the
  foregoing should be addressed to the Claims Administrator at notifications@gilardi.com:
                                Graña y Montero Securities Settlement
                                        Claims Administrator
                                       c/o Gilardi & Co. LLC
                                          P.O. Box 43302
                                    Providence, RI 02940-3302

   DATED:
                                        BY ORDER OF THE COURT
                                        UNITED STATES DISTRICT COURT
                                        EASTERN DISTRICT OF NEW YORK
                                              - 18 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 33 of 50 PageID #: 3566




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


                                        x
  In re GRAÑA Y MONTERO S.A.A.          :   Civil Action No. 2:17-cv-01105-LDH-ST
  SECURITIES LITIGATION                 :
                                        :   CLASS ACTION
                                        :
  This Document Relates To:             :   PROOF OF CLAIM AND RELEASE
                                        :
        ALL ACTIONS.                    :   EXHIBIT A-2
                                        x
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 34 of 50 PageID #: 3567




  I.     GENERAL INSTRUCTIONS

         1.      To recover as a Member of the Settlement Class based on your claims in the action

  entitled In re Graña y Montero S.A.A. Securities Litigation, No. 2:17-cv-01105-LDH-ST (the

                                                                                       and Release



  paragraph 3 below) Proof of Claim, your claim may be rejected and you may not receive any

  recovery from the Net Settlement Fund created in connection with the proposed Settlement.

         2.      Submission of this Proof of Claim, however, does not assure that you will share in

  the proceeds of the Settlement of the Litigation.

         3.      YOU MUST MAIL OR SUBMIT ONLINE YOUR COMPLETED AND

  SIGNED PROOF OF CLAIM, ACCOMPANIED BY COPIES OF THE DOCUMENTS

  REQUESTED HEREIN, NO LATER THAN JANUARY 13, 2021, ADDRESSED AS

  FOLLOWS:

                 Graña y Montero Securities Settlement
                 Claims Administrator
                 c/o Gilardi & Co. LLC
                 P.O. Box 43302
                 Providence, RI 02940-3302
                 Online Submissions: www.GrañaSecuritiesSettlement.com

  If you are NOT a Member of the Settlement Class, as defined in the Notice of Pendency and



         4.      If you did not timely request exclusion and are a Settlement Class Member, you

  will be bound by the terms of any judgment entered in the Litigation, including the releases

  provided therein, WHETHER OR NOT YOU SUBMIT A PROOF OF CLAIM.




                                                 -1-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 35 of 50 PageID #: 3568




  II.    CLAIMANT IDENTIFICATION




  purchaser or acquirer as well as the record purchaser or acquirer. If, however, you purchased or

  acquired Graña y Montero ADS and the certificate(s) were registered in the name of a third party,

  such as a nominee or brokerage firm, you are the beneficial purchaser or acquirer and the third

  party is the record purchaser or acquirer.

                                                                            entify each purchaser or



  y Montero ADS that forms the basis of this claim. THIS CLAIM MUST BE FILED BY THE

  ACTUAL       BENEFICIAL        PURCHASER(S)        OR     ACQUIRER(S)        OR    THE     LEGAL

  REPRESENTATIVE OF SUCH PURCHASER(S) OR ACQUIRER(S) OF GRAÑA Y

  MONTERO ADS UPON WHICH THIS CLAIM IS BASED.

         All joint purchasers or acquirers must sign this claim.          Executors, administrators,

  guardians, conservators, and trustees or others acting in a representative capacity on behalf of a

  Settlement Class Member must complete and sign this claim on behalf of persons represented by

  them, and submit evidence of their current authority to act on behalf of that Settlement Class

  Member, including that your titles or capacities must be stated. The Social Security (or taxpayer

  identification) number and telephone number of the beneficial owner may be used in verifying the

  claim. Failure to provide the foregoing information could delay verification of your claim or result

  in rejection of the claim.




                                                 -2-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 36 of 50 PageID #: 3569




  III.   CLAIM FORM



  supply all required details of your transaction(s) in Graña y Montero ADS. If you need more space

  or additional schedules, attach separate sheets giving all of the required information in

  substantially the same form. Sign and print or type your name on each additional sheet.

         On the schedules, provide all of the requested information with respect to all of your

  purchases or acquisitions and all of your sales of Graña y Montero ADS which took place during

  the period July 24, 2013 through and including May 26, 2017, whether such transactions resulted

  in a profit or a loss. You must also provide all of the requested information with respect to all of

  the Graña y Montero ADS you held at the close of trading on July 23, 2013, February 24, 2017,

  and May 26, 2017. Failure to report all such transactions may result in the rejection of your claim.

         List each transaction separately and in chronological order, by trade date, beginning with

  the earliest. You must accurately provide the month, day, and year of each transaction you list.



  A

         For each transaction, copies of broker confirmations or other documentation of your

  transactions in Graña y Montero ADS should be attached to your claim. Failure to provide this

  documentation could delay verification of your claim or result in rejection of your claim.

         NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large numbers of

  transactions may request, or may be requested, to submit information regarding their transactions

  in electronic files. This is different from the online submission process that is available at

  www.GrañaSecuritiesSettlement.com. All claimants must submit a manually signed paper Proof

  of Claim whether or not they also submit electronic copies. If you have a large number of


                                                 -3-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 37 of 50 PageID #: 3570




  transactions and wish to file your claim electronically, you must contact the Claims Administrator

  at edata@gilardi.com to obtain the required file layout.




                                                 -4-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 38 of 50 PageID #: 3571




                               UNITED STATES DISTRICT COURT

                              EASTERN DISTRICT OF NEW YORK

                        In re Graña y Montero S.A.A Securities Litigation,

                              Civil Action No. 2:17-cv-01105-LDH-ST

                                PROOF OF CLAIM AND RELEASE

                       Must Be Postmarked or Received No Later Than:

                                        January 13, 2021

                                       Please Type or Print

  PART I:       CLAIMANT IDENTIFICATION


   Beneficial


   Street Address


   City                                              State or Province


   Zip Code or Postal Code                           Country

                                                     ___________         Individual
   Last Four Digits of Social Security Number or     ___________         Corporation/Other
   Entire Taxpayer Identification Number


   Area Code                 Telephone Number (work)


   Area Code                 Telephone Number (home)




                                               -5-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 39 of 50 PageID #: 3572




  PART II:    SCHEDULE OF TRANSACTIONS IN GRAÑA Y MONTERO ADS

        A.    Number of Graña y Montero ADS held at the close of trading on July 23, 2013:
              ________

        B.    Purchases or acquisitions of Graña y Montero ADS (July 24, 2013 May 26, 2017,
              inclusive):

                                                 Number of
                              Trade Date                             Total Purchase or
                                              Shares Purchased
                            Month Day Year                           Acquisition Price
                                                or Acquired

                        1.____________        1.__________         1.____________

                        2.____________        2.__________         2.____________

                        3.____________        3.__________         3.____________

  IMPORTANT:         (i)
                               Yes.     Yes

                     (ii)      If you received shares through an acquisition or merger, please
                               identify the date, the share amount, and the company acquired:
                        /   /
                     MM DD YYYY _______________ ________________
                                       Merger Shares             Company

        C.    Sales of Graña y Montero ADS (July 24, 2013        May 26, 2017, inclusive):

                              Trade Date        Number of
                                                                     Total Sales Price
                            Month Day Year      Shares Sold

                        1.____________        1.__________         1.____________

                        2.____________        2.__________         2.____________

                        3.____________        3.__________         3.____________

        D.    Number of Graña y Montero ADS held at the close of trading on February 24, 2017:
              _________________________

        E.    Number of Graña y Montero ADS held at the close of trading on May 26, 2017:
              _______________________



                                              -6-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 40 of 50 PageID #: 3573




         If you require additional space, attach extra schedules in the same format as above. Sign

  and print your name on each additional page.

         YOU MUST READ AND SIGN THE RELEASE ON PAGE __. FAILURE TO SIGN

  THE RELEASE MAY RESULT IN A DELAY IN PROCESSING OR THE REJECTION

  OF YOUR CLAIM.

  IV.    SUBMISSION TO JURISDICTION OF COURT AND
         ACKNOWLEDGMENTS

         On behalf of myself (ourselves) and each of my (our) heirs, agents, executors, trustees,

  administrators, predecessors, successors and assigns, I (we) submit this Proof of Claim under the

  terms of the Stipulation and Agreement of Settlement described in the Notice. I (We) also submit

  to the jurisdiction of the United States District Court for the Eastern District of New York with

  respect to my (our) claim as a Settlement Class Member and for purposes of enforcing the release

  set forth herein. I (We) further acknowledge that I am (we are) bound by and subject to the terms

  of any judgment that may be entered in the Litigation. I (We) agree to furnish additional

  information to the Claims Administrator to support this claim (including transactions in other

  Graña y Montero securities) if requested to do so. I (We) have not submitted any other claim

  covering the same purchases, acquisitions, or sales of Graña y Montero ADS during the Class

  Period and know of no other person having done so on my (our) behalf.

  V.     RELEASE

         1.      Upon the Effective Date of the Settlement, I (we) acknowledge full and complete

  satisfaction of, and fully, finally, and forever settle, release, and discharge from the Released

                                                                                         Defendants,



  regardless of whether they have been served, and their current and former parent, entities, business

                                                 -7-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 41 of 50 PageID #: 3574




  units, business divisions, affiliates or subsidiaries and each and all of their current and former

  officers, directors, attorneys, employees, agents, trustees, parents, affiliates, subsidiaries, financial

  or investment advisors, consultants, accountants, investment bankers, commercial bankers,

  insurers, engineers, advisors, heirs, executors, trustees, general or limited partners or partnerships,

  personal representatives, estates, administrators, and each of their successors, predecessors,

                                                                                family members.

          2.

  of action of any nature whatsoever that Plaintiffs or any other Member of the Settlement Class (i)

  asserted in the Litigation or could have been asserted or could in the future be asserted in any

  forum, whether known or unknown, whether foreign or domestic, whether arising under federal,

  state, common, or foreign law, whether based on statements or omissions made directly to

  individual persons or broadly to the market, to Plaintiffs, any Member of the Settlement Class, or

  their successors, assigns, executors, administrators, representatives, attorneys, and agents, in their

  capacities as such, whether individual, class, direct, derivative, representative, on behalf of others,

  legal, equitable, regulatory, governmental, or of any other type or in any other capacity, whether

  brought directly or indirectly against any of the Defendants, that arise out of or are based upon or

  related in any way in part or in whole to any of the allegations, acts, facts, transactions, statements,

  events, matters, occurrences, representations or omissions involved, set forth or referred to in any

  complaint filed in the Litigation or in any other action that has been or may be filed by a Member

  of the Settlement Class arising from related facts, events, occurrences or transactions, and (ii) that

  relate in any way directly or indirectly in whole or in part to the purchase or acquisition of Graña




                                                    -8-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 42 of 50 PageID #: 3575




          3.

  Releasing Plaintiff Parties do not know or suspect to exist in his, her, or its favor at the time of the

  release of the Released Defendant Parties, which, if known by him, her, or it, might have affected

  his, her, or its settlement with and release of the Released Defendant Parties, or might have affected

  his, her, or its decision(s) with respect to the Settlement, including, but not limited to, whether or

  not to object to this Settlement or seek exclusion from the Settlement Class; and (b) any and all



  to exist in his, her, or its favor at the time of the release of the Plaintiffs, the Settlement Class and



                                                                                                  any and

  all Released Claims against the Released Defendant Parties, and (b) any and all Released



  Parties stipulate and agree that, upon the Effective Date, the Settling Parties shall expressly waive,

  and each Releasing Plaintiff Party and Released Defendant Party shall be deemed to have, and by

  operation of the Judgment shall have expressly waived, the provisions, rights, and benefits

  conferred by any law of any state or territory of the United States, or principle of common law or

  foreign law, which is similar, comparable, or equivalent to California Civil Code §1542, which

  provides:

                 A general release does not extend to claims that the creditor or
          releasing party does not know or suspect to exist in his or her favor at the time
          of executing the release and that, if known by him or her, would have
          materially affected his or her settlement with the debtor or released party.

  The Settling Parties shall expressly waive, and each Releasing Plaintiff Party and Released

  Defendant Party shall be deemed to have, and by operation of the Judgment shall have, expressly

  waived any and all provisions, rights, and benefits conferred by any law of any state or territory of
                                                    -9-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 43 of 50 PageID #: 3576




  the United States, or principle of common law, which is similar, comparable, or equivalent to

  California Civil Code §1542. The Releasing Plaintiff Parties and Released Defendant Parties

  acknowledge that they may hereafter discover facts, legal theories or authorities in addition to or

  different from those which he, she, it or their counsel now knows or believes to be true with respect



  Plaintiff Parties shall expressly fully, finally, and forever waive, compromise, settle, discharge,

  extinguish and release, and each Releasing Plaintiff Party shall be deemed to have waived,

  compromised, settled, discharged, extinguished, and released, and upon the Effective Date, and by

  operation of the Judgment shall have waived, compromised, settled, discharged, extinguished, and

  released, fully, finally, and forever, any and all Released Claims against the Released Defendant

  Parties, known or unknown, suspected or unsuspected, contingent or non-contingent, accrued or

  unaccrued, whether or not concealed or hidden, which now exist, or heretofore have existed, or

  may hereafter exist, upon any theory of law or equity now existing or coming into existence in the

  future, including, but not limited to, conduct which is negligent, intentional, with or without

  malice, or a breach of any duty, law or rule, without regard to the subsequent discovery or existence

  of such different or additional facts, legal theories, or authorities, and (b) the Released Defendant

  Parties shall expressly fully, finally, and forever waive, compromise, settle, discharge, extinguish

  and release, and each Released Defendant Party shall be deemed to have waived, compromised,

  settled, discharged, extinguished, and released, and upon the Effective Date, and by operation of

  the Judgment shall have waived, compromised, settled, discharged, extinguished, and released,



  Settlement C

  contingent or non-contingent, whether or not concealed or hidden, which now exist, or heretofore

                                                 - 10 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 44 of 50 PageID #: 3577




  have existed, upon any theory of law or equity now existing or coming into existence in the future,

  including, but not limited to, conduct which is negligent, intentional, with or without malice, or a

  breach of any duty, law or rule, without regard to the subsequent discovery or existence of such

  different or additional facts, legal theories, or authorities. The Settling Parties acknowledge, and

  the Releasing Plaintiff Parties (including, without limitation, each Member of the Settlement

  Class) and Released Defendant Parties shall be deemed by operation of the Judgment to have

  acknowledged, that the foregoing waiver was separately bargained for and is an essential element

  of the Settlement of which this release is a part.

         4.      I (We) hereby warrant and represent that I (we) have not assigned or transferred or

  purported to assign or transfer, voluntarily or involuntarily, any matter released pursuant to this

  release or any other part or portion thereof.

         5.      I (We) hereby warrant and represent that I (we) have included the information

  requested about all of my (our) transactions in Graña y Montero ADS which are the subject of this

  claim, which occurred during the Class Period, as well as the opening and closing positions in such

  ADS held by me (us) on the dates requested in this claim form.

         I declare under penalty of perjury under the laws of the United States of America that all

  of the foregoing information supplied on this Proof of Claim by the undersigned is true and correct.

         Executed this _______ day of ______________, in ___________________,
                                          (Month/Year)                   (City)

  _________________________________.
           (State/Country)




                                                  (Sign your name here)



                                                  - 11 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 45 of 50 PageID #: 3578




                                                 (Type or print your name here)




                                                 (Capacity of person(s) signing,
                                                 e.g., Beneficial Purchaser or Acquirer, Executor
                                                 or Administrator)

   ACCURATE CLAIMS PROCESSING TAKES A SIGNIFICANT AMOUNT OF TIME.
                   THANK YOU FOR YOUR PATIENCE.

   Reminder Checklist:
   1. Please sign the above release and                6. If you desire an acknowledgment of
      acknowledgment.                                     receipt of your claim form, please send it
                                                          Certified Mail, Return Receipt
   2. If this claim is being made on behalf of
                                                          Requested.
      Joint Claimants, then both must sign.
                                                       7. If you move, please send your new
   3. Remember to attach copies of supporting
                                                          address to the address below.
      documentation, if available.
                                                       8. Do not use red pen or highlighter on
   4. Do not send originals of certificates.
                                                          the Proof of Claim or supporting
   5. Keep a copy of your claim form and all              documentation.
      supporting documentation for your
      records.

   THIS PROOF OF CLAIM MUST BE SUBMITTED ONLINE OR MAILED NO LATER
              THAN JANUARY 13, 2021, ADDRESSED AS FOLLOWS:

                               Graña y Montero Securities Settlement
                                       Claims Administrator
                                      c/o Gilardi & Co. LLC
                                         P.O. Box 43302
                                   Providence, RI 02940-3302
                               www.GranaSecuritiesSettlement.com




                                                  - 12 -
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 46 of 50 PageID #: 3579




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK


                                        x
  In re GRAÑA Y MONTERO S.A.A.          :   Civil Action No. 2:17-cv-01105-LDH-ST
  SECURITIES LITIGATION                 :
                                        :   CLASS ACTION
                                        :
  This Document Relates To:             :   SUMMARY NOTICE OF PROPOSED
                                        :   SETTLEMENT OF CLASS ACTION
        ALL ACTIONS.                    :
                                        x   EXHIBIT A-3
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 47 of 50 PageID #: 3580




  TO:    ALL PERSONS AND ENTITIES THAT PURCHASED OR OTHERWISE
         ACQUIRED GRAÑA Y MONTERO S.A.A.          GRAÑA Y MONTERO
         AMERICAN                                          IOD FROM
         JULY 24, 2013 THROUGH FEBRUARY 24, 2017,                ENT


  THIS NOTICE WAS AUTHORIZED BY THE COURT. IT IS NOT A LAWYER
  SOLICITATION. PLEASE READ THIS NOTICE CAREFULLY AND IN ITS
  ENTIRETY.

         YOU ARE HEREBY NOTIFIED that a hearing will be held on December 1, 2020, at 2:00

  p.m., before the Honorable LaShann DeArcy Hall at the United States District Court, Eastern

  District of New York, 225 Cadman Plaza East, Brooklyn, NY 11202, to determine whether: (1) the

                                                           -captioned action as set forth in the Stipulation
                                                 1
                                                     for $20,000,000 in cash should be approved by the

  Court as fair, reasonable and adequate; (2) the Judgment as provided under the Stipulation should

  be entered dismissing the Litigation with prejudice; (3)

  and expenses out of the Settlement Fund (as defined in the Notice of Pendency and Proposed

                                                                                                         to

  pay Plaintiffs for their costs and expenses in representing the Settlement Class out of the Settlement

  Fund and, if so, in what amount; and (5) the Plan of Allocation should be approved by the Court

  as fair, reasonable and adequate.

         In addition, the recent outbreak of the Coronavirus (COVID-19) is a fluid situation that

  creates the possibility that the Court may decide to conduct the Settlement Hearing by video or

  telephonic conference, or otherwise allow Settlement Class Members to appear at the hearing by

  phone, without further written notice to the Settlement Class. In order to determine whether the




  1
         The Stipulation can be viewed and/or obtained at www.GranaSecuritiesSettlement.com.

                                                     -1-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 48 of 50 PageID #: 3581




  date and time of the Settlement Hearing have changed, or whether Settlement Class Members must



  Settlement website, www.GranaSecuritiesSettlement.com, before making any plans to attend the

  Settlement Hearing. Any and all updates regarding the Settlement Hearing, including any changes

  to the date or time of the hearing or updates regarding in-person or telephonic appearances at the

  hearing, will be posted to the Settlement website, www.GranaSecuritiesSettlement.com. Also, if

  the Court requires or allows Settlement Class Members to participate in the Settlement Hearing by

  telephone, the phone number for accessing the telephone conference will be posted to the

  Settlement website, www.GranaSecuritiesSettlement.com.

         IF YOU PURCHASED OR ACQUIRED GRAÑA Y MONTERO ADS FROM JULY 24,

  2013 THROUGH FEBRUARY 27, 2017, INCLUSIVE, YOUR RIGHTS MAY BE AFFECTED

  BY THE SETTLEMENT OF THIS LITIGATION.

         To share in the distribution of the Settlement Fund, you must establish your rights by

                                                                             (postmarked no later

  than January 13, 2021) or electronically (no later than January 13, 2021). Your failure to

  submit your Proof of Claim by January 13, 2021, will subject your claim to rejection and preclude

  your receiving any of the recovery in connection with the Settlement of this Litigation. If you

  purchased or acquired Graña y Montero ADS from July 24, 2013 through February 24, 2017,

  inclusive, and do not request exclusion from the Settlement Class, you will be bound by the

  Settlement and any judgment and release entered in the Litigation, including, but not limited to,

  the Judgment, whether or not you submit a Proof of Claim.

         If you have not received a copy of the Notice, which more completely describes the

  Settlement and your rights thereunder (including your right to object to the Settlement), and a

                                                -2-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 49 of 50 PageID #: 3582




  Proof of Claim, you may obtain these documents, as well as a copy of the Stipulation (which,

  among other things, contains definitions for the defined terms used in this Summary Notice) and

  other settlement documents, online at www.GranaSecuritiesSettlement.com, or by writing to:

                                    Graña Securities Settlement
                                      c/o Gilardi & Co. LLC
                                          P.O. Box 43302
                                    Providence, RI 02940-3302

         Inquiries should NOT be directed to Defendants, the Court, or the Clerk of the Court.

         Inquiries, other than requests for the Notice or for a Proof of Claim, may be made to Lead

  Counsel:

                         ROBBINS GELLER RUDMAN & DOWD LLP
                                  Ellen Gusikoff Stewart
                              655 West Broadway, Suite 1900
                                  San Diego, CA 92101
                                 Telephone: 800/449-4900

                                   HOLZER & HOLZER, LLC
                                        Corey D. Holzer
                                1200 Ashwood Parkway, Suite 410
                                       Atlanta, GA 30338
                                    Telephone: 770/392-0090

         IF YOU DESIRE TO BE EXCLUDED FROM THE SETTLEMENT CLASS, YOU

  MUST SUBMIT A REQUEST FOR EXCLUSION SUCH THAT IT IS POSTMARKED BY

  NOVEMBER 10, 2020, IN THE MANNER AND FORM EXPLAINED IN THE NOTICE. ALL

  SETTLEMENT CLASS MEMBERS WILL BE BOUND BY THE SETTLEMENT EVEN IF

  THEY DO NOT SUBMIT A TIMELY PROOF OF CLAIM.

         IF YOU ARE A SETTLEMENT CLASS MEMBER, YOU HAVE THE RIGHT TO

  OBJECT TO THE SETTLEMENT, THE PLAN OF ALLOCATION, THE REQUEST BY



  OF THE $20,000,000 SETTLEMENT AMOUNT AND EXPENSES NOT TO EXCEED

                                                -3-
Case 2:17-cv-01105-LDH-ST Document 115 Filed 08/18/20 Page 50 of 50 PageID #: 3583




  $100,000, AND/OR THE PAYMENT TO PLAINTIFFS FOR THEIR COSTS AND EXPENSES

  NOT TO EXCEED $10,000 IN THE AGGREGATE. ANY OBJECTIONS MUST BE FILED

                                                                            BY

  NOVEMBER 10, 2020, IN THE MANNER AND FORM EXPLAINED IN THE NOTICE.

   DATED: ___________________         BY ORDER OF THE COURT
                                      UNITED STATES DISTRICT COURT
                                      EASTERN DISTRICT OF NEW YORK




                                       -4-
